EXHIBIT 10.2

 

AMENDMENT TO LICENSE AGREEMENT

 

This Amendment (the “Amendment”) is made and entered into as of April , 2004 to
the License Agreement made and entered into as of August 1, 2003, as amended as
of December 1, 2003 (the “Agreement”), by and between Senetek PLC, an English
corporation with its corporate headquarters located at 620 Airpark Road, Napa,
California 94558 (“Senetek”), and Valeant Pharmaceuticals International
(formerly known as ICN Pharmaceuticals, Inc), a Delaware corporation with its
corporate headquarters located at 3300 Hyland Avenue, Costa Mesa, California
92626 (“Licensee”). Capitalized terms used herein and not otherwise defined are
used with the meanings ascribed to them in the Agreement.

 

In consideration of the mutual promises, covenants, and conditions set forth
below, the parties agree as follows:

 

1. Lump Sum Payment by Licensee. Simultaneously with the execution and deliver
of this Amendment, Licensee shall make a non-refundable, unconditional payment
to Senetek in the amount of five million Dollars ($5,000,000) by wire transfer
to the account of Senetek at: WestAmerica Bank, ABA No. 121140218 f/b/o Account
No. ***.

 

2. Mass Market Channel of Distribution. Section 1.3 of the Agreement is hereby
amended by adding at the end thereof the following:

 

“and, effective as of the date provided in Section 8 of this Amendment, the
‘mass market’, comprised of drug stores, chain drug stores, food stores, chain
food stores, mass volume retailers (such as Kmart, WalMart and Target), food and
merchandise combination stores, and cosmetics specialty stores (such as Ulta 3
and Cosmetics Plus), but expressly excluding Bath & Body Works, Garden Botanika,
Origins, Aveda, The Limited Group of companies and other retailers selling
principally skin, body and hair care products exclusively under their own brand
name through retail establishments owned, operated, authorized or licensed by
such retailers under such brand name.”

 

3. Contract Year. Section 1.8 of the Agreement is hereby amended to read in its
entirety as follows:

 

“1.8 ‘Contract Year’ means any period during the Term commencing on January 1 of
a calendar year and ending on December 31 of such calendar year or the earlier
termination of this Agreement, except that the first Contract Year shall be the
period beginning on August 31, 2003 and ending on December 31, 2004.”

 

4. Term. Section 1.23 of the Agreement is hereby amended by deleting therefrom
the words, “issued in the United States”.

 

5 Manufacture, Purchase and Sale of Products. Effective as of January 1, 2005,
Section 3.11(ii) of the Agreement is hereby amended to read in its entirety as
follows:

 

“(ii) On each Unit of Licensee Products manufactured by Licensee or its
authorized suppliers (and on each Unit of Senetek Products manufactured by or
for Licensee during a Disruption Period), (A) *** percent (***%) of Net Sales
during each

 

*** Confidential treatment has been requested



--------------------------------------------------------------------------------

calendar quarter until the aggregate Net Sales during such calendar quarter
total two-million five hundred thousand Dollars ($2,500,000), and thereafter ***
percent (***%) of such Net Sales during such calendar quarter, until such time
as the aggregate Royalties payable pursuant to this clause (A) at such ***
percent (***%) rate total eight million Dollars ($8,000,000), and (B) thereafter
*** percent (***%) of Net Sales.” It is the intent of the parties that Valeant
shall receive a two hundred fifty thousand dollar benefit each quarter until the
full eight million Dollar benefit is achieved. In the event sales are not
sufficient to generate this benefit the parties will negotiate in good faith to
revise this Agreement to provide such benefit in another manner. Additionally,
this benefit shall carry over to other products licensed to Valeant by Senetek
in the event Valeant’s sales of the Product are not sufficient to fully utilize
this benefit.

 

6. Waiver of Minimum Payments for 2004. Senetek hereby waives the provisions of
Section 3.12 of the Agreement with respect to the first Contract Year.
Consequently, Licensee shall retain the Exclusivity Right through the First
Contract Year whether or not the Royalties due pursuant to Section 3.11 plus the
Base Price due pursuant to Section 3.1 equal the Minimum Payments provided for
in Section 3.12, and Licensee’s further retention of the Exclusivity Right shall
be determined on the basis of the Minimum Payments with respect to the second
and subsequent Contract Years.

 

7. Amendment of Section 3.13(i). Section 3.13(i) of the Agreement is hereby
amended to read in its entirety as follows:

 

“(i) Not later than the October 1 preceding the end of the first and each
subsequent Contract Year, Senetek and Licensee shall negotiate in good faith
with respect to the Minimum Payments to be required for the next Contract Year
with respect to Products for sale in Canada and the United States of America,
provided that if the parties fail to reach agreement with respect thereto by
October 31 of such Contract Year, then the Minimum Payments applicable to such
next Contract Year with respect to Products for sale in Canada and the United
States of America shall be equal to the Minimum Payments applicable to the
Contract year being completed.”

 

8. Mass Market Notice. On or after December 31, 2004, Licensee may give Senetek
180 days notice of its intended date for the launch of one or more Products in
the Mass Market, in which event Licensee’s rights pursuant to Section 2 of this
Amendment shall take effect on such 180th day, provided that if Licensee shall
give notice prior to December 31, 2004 but not sooner than October 31, 2004 that
it is firmly committed to a significant launch of Products in the North America
Territory earlier than July 1, 2005 and providing detailed marketing plans
therefore, Senetek shall negotiate in good faith with Licensee with respect to
the commercial terms under which Licensee shall be permitted an earlier
effective date for its rights pursuant to Section 2 of this Agreement.

 

9. No Further Amendments. Except as amended by this Amendment, the Agreement
shall not be deemed to have been modified or affected hereby in any respect, and
as amended hereby the Agreement shall remain in full force and effect according
to its terms.

 

To evidence this Amendment, the parties have caused their duly authorized
representatives to execute this Amendment as of the date first set forth above.

 

*** Confidential treatment has been requested

 

2



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS
INTERNATIONAL By:  

/s/ W.P. WHEELER

--------------------------------------------------------------------------------

Name:   W.P. Wheeler Title:   President, North American Region Global Commercial
Development SENETEK PLC By:  

/s/ FRANK J MASSINO

--------------------------------------------------------------------------------

Name:   Frank J Massino Title:   Chairman and CEO

 

3